Citation Nr: 1234660	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-45 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for Wegener's granulomatosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran, R.H.


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1973 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

The Veteran appeared at a Travel Board hearing in June 2012.  A transcript is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's claim of service connection for Wegener's granulomatosis was denied initially in April 2006 ; the decision is final.  

2.  Evidence received since the last final decision of record, which denied service connection for Wegener's granulomatosis, relates specifically to an unestablished fact necessary to substantiate the claim; it raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's Wegener's granulomatosis was at least as likely as not caused by exposure to nuclear weapons components and equipment, to include beryllium tools and solvents, while on active service in the Army.  


CONCLUSIONS OF LAW

1.  New and material having been received, the claim of service connection for Wegener's granulomatosis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  Wegener's granulomatosis was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2011).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As discussed in more detail below, sufficient evidence is of record to reopen and grant the claim for service connection for Wegener's granulomatosis.  Therefore, no further development is needed with respect to this claim.  

Legal Criteria-Service Connection and New and Material Evidence

Applicable law provides that service connection will be granted if it is shown that the veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


Analysis-New and Material Evidence

Service connection was initially denied for Wegener's granulomatosis in an April 2006 rating decision.  The basis of this denial was that evidence did not exist to link the current disorder to an incident or event of active service.  The Veteran did not appeal this decision.  

In support of his claim, the Veteran has supplied the letters of two physicians, one private and one VA, who have linked the Veteran's current Wegener's granulomatosis to in-service factors.  Specifically, an October 2007 VA letter states that although the rheumatic disease is not completely understood, "it is as likely as not than an environmental trigger plays a role in the process."  With respect to the Veteran, this physician noted his service as a nuclear weapons technician would serve as an exposure to "an unusual array of chemicals."  Thus, the physician related this exposure of unusual chemicals to his current disorder.  A private physician, in a March 2008 letter, noted that he had reviewed the Veteran's service history, and that the Veteran had exposure to some level of ionizing radiation as well as various solvents used on weapons casings.  Of particular interest was the Veteran's usage of beryllium tools, which the doctor explained was "listed in every textbook as a cause of Wegener's granulomatosis."  

The RO, in receiving this information, reopened the claim.  This action notwithstanding, the Board must make an independent determination as to reopening irrespective of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this case, the Board notes that the physicians' letters are new, in that they were not of record at the time of the previous denial, and that they are clearly material, in that be addressing etiology of the current claimed disorder, they address an unestablished fact necessary to substantiate the underlying claim.  See 38 C.F.R. § 3.156.  Thus, in affirming the RO's action, the Board will reopen the claim.  



Analysis-Service Connection/Wegener's Granulomatosis

Essentially, the Veteran contends that he developed Wegener's granulomatosis many years after service; however, it is contended that exposure to radiation and other various chemicals in service, to include lead paints, toluene, acetone, TCA, and beryllium tools, caused him to develop this disorder.  

The service treatment records do not reflect, and the Veteran does not contend, a diagnosis of the claimed disorder while on active duty.  The service personnel records, however, do indicate that the Veteran served as a nuclear weapons maintainer for the U.S. Army.  There are no dosimetry readings regarding his specific exposure.  The Veteran has presented testimony, and has had other fellow Veterans submit written evidence on his behalf, that he had relatively consistent exposure to various solvents utilized in the cleaning and maintenance of the weapons casings.  The Veteran has credibly testified to using beryllium tools to service the weapons because of the nature of what was contained in the weapons casing (beryllium tools do not spark).  Also, his testimony of using lead paints to cover the casings is considered credible.  

At issue is whether the Veteran's exposure caused him to develop Wegener's granulomatosis.  As noted in the portion of this decision that reopens the claim, the Veteran has submitted two opinions which support his contentions.  Of particular note is the 2008 private medical opinion.  The physician stated that beryllium exposure has been linked to the development of Wegener's granulomatosis, and that this is something that is listed "in every text book" as a causal factor for the disease.  Specifically, the examiner cited the Merck Manual 18th edition and Harrison's Internal Medicine as sources.  The Veteran testified to using beryllium tools, as they do not spark, and there is no issue as to his credibility on such testimony.  It was the opinion of the examiner that this exposure, as well as the work on nuclear warheads, caused the development of his granulomatosis.  Of note, is that the examiner did not know the specific dosimetry readings associated with radiation exposure.  Nonetheless, the physician concluded that as maintenance was done on the nuclear core of the weapons, and as the Veteran stated that he was not protected while doing such work, such exposure was "believed to be causative" of Wegener's granulomatosis.  

In further support, the Veteran submitted a statement from a VA physician, dated in October 2007, which also confirms that "environmental triggers," such as exposure to "an unusual array of chemicals" are at least as likely as not responsible for the Veteran's granulomatosis.  No medical literature is cited in support of these conclusions; however, when taken in light of the 2008 private opinion, this physician's statement is additional supportive evidence favoring the claim.  

Essentially, there are two competent medical opinions which are supportive of the contended nexus between nuclear weapons maintenance work, to include the usage of beryllium tools and other solvents/paints, and the development of Wegener's granulomatosis years after service discharge.  The basis for the RO's denial was that a previous edition of the Merck Manual did not list such exposure as a risk factor for the disease.  Indeed, the RO cited a 17th edition as well as Dorland's Medical Dictionary as references contrary to the opinion of the private and VA physicians.  Ignoring the fact that the RO did not specifically refute the later Merck edition cited by the private physician or the reference to the Harrison's Internal Medicine reference, the Board must note that VA adjudicators may not substitute their own medical judgment for that of a medical professional.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board concludes that the preponderance of the evidence is supportive of the claim.  The Veteran served as a nuclear weapons technician, and would have had some incidental exposure to the radiation contained in those weapons (even if dosimetry readings are not available).  Moreover, there is no reason to doubt the veracity of the Veteran's statements with respect to the type of work he performed on active service, and it can be concluded that beryllium tools and other listed solvents, to include those utilizing heavy metals, were used in the maintenance of nuclear weapons core and protective equipment.  Given this, and given that uncontroverted, well-rationalized medical opinions exist which link this exposure to the current Wegener's granulomatosis, the criteria for service connection have been met.  Accordingly, the claim is granted.  


ORDER

The claim of service connection for Wegener's granulomatosis is reopened.  

Service connection for Wegener's granulomatosis is granted.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


